DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 05/24/2022 for 16059277. Claims 1-5, 7-10, 12, and 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2022 has been entered.

Response to Arguments
Applicant's arguments, see pgs. 10:1-11:3, with respect to claims 1, 7, 19, and 20, have been considered but are not persuasive because the arguments do not apply to the newly cited Otera reference being used in the current rejection.
Applicant also argues that Tjiong does not teach “automatically collecting, in real time from the given entity, data corresponding to the given entity for each respective operand that has been dragged and dropped in the third graphical zone” as currently amended in claim 1 [pgs. 11:5-12:3]. Examiner respectfully disagrees.
Tjiong discloses a rule builder application interface receiving user input dragging a data source component, interpreted as an operand, into a workflow area of the user interface [Figs. 7, 9, para 0073-0075, 0077] and testing the rule with data collected from the specified source [para 0081, 0083]. In this case, the broadest reasonable interpretation of real time includes a computer system receiving data and subsequently processing the data. The claim does not specify an age of the data itself, only that the step of “collecting” the data be performed in real time. Tjiong discloses a user creating a rule analyzing plant data and initiating a test of the rule, where testing the rule includes collecting data from data streams of plant devices, processing the rule, and then publishing results of the rule back to the user [para 0083, 0086, 0088]. Therefore, when Tjiong discloses collecting data for a specified plant device in response to a user creating and testing a rule for the plant device [para 0081, 0083, 0086-0088], Tjiong teaches ”automatically collecting, in real time from the given entity, data corresponding to the given entity for each respective operand that has been dragged and dropped in the third graphical zone”. Claim 1 remains rejected in view of Tjiong in view of Otera.
Claim 7 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-5, 8-10, 12, and 15-20 remain rejected at least based on their dependence from independent claims 1 and 7.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended limitation of “performing an interaction with the third graphical zone to thereby perform a withdrawal of an operand from the third graphical zone, and in response to the withdrawal of the operand, automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone” as recited in claim 1 and the “automatically stopping a collection of data from an entity that was selected for an operand when the operand is withdrawn from said third graphical zone by an interaction with said third graphical zone” limitation as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tjiong (US 20170236067 A1) in view of Otero et al. (US 20150169532 A1).

As to claim 1, Tjiong discloses a method for evaluating plant efficiency [para 0002, system for detecting plant issues, note the broadest reasonable interpretation of efficiency includes a degree of performance and that issues reflect a degree of unexpected performance], the method comprising:
providing a user interface with a first graphical zone, a second graphical zone, and a third graphical zone [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display (read: user interface) includes operation region (read: first zone), source input region (read: second zone, note different regions in toolbox area), and workflow area (read: third zone)];
displaying a set of operators in the first graphical zone of the user interface [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display (read: user interface) includes region (read: first zone) with logical operation elements] and a set of operands in the second graphical zone of the user interface [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes region (read: second zone) with source input elements (read: operands, note broadest reasonable interpretation of operands includes elements on which operations are performed)];
providing a formula editor user interface in the third graphical zone [Fig. 6, para 0059, 0072-0073, graphical screen interface displays workflow area (read: third zone) defining rule (read: formula editor)]; 
creating a formula for a plant performance indicator (PPI) by performing, with the formula editor user interface, a drag-and-drop of an operator from the  first graphical zone, or respectively of an operand from the second graphical zone, the PPI being a measure of plant efficiency [Figs. 6, 9, para 0073, 0075-0076, 0081, user input to drag logical operation element from toolbox area and drop into workflow area to define rule determining plant node status (read: plant performance indicator), where the status of an individual node indicates a degree of performance within the entire plant and broadest reasonable interpretation of efficiency includes any state of acting in an expected manner];
detecting user input for dragging and dropping respective operands and operators into the third graphical zone [Fig. 6, para 0073, 0075-0076, drag logical operation element or input element and drop into workflow area] and, at each dropping of a given operand into the third graphical zone [para 0077, drag and drop selected data input element into workflow area], automatically displaying for the given operand a predefined list of entities involved in a production process of the plant, the predefined list enabling an entity to be selected for the given operand [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source, note the list provided by the system falls under broadest reasonable interpretation of automatically as being performed by a machine], and detecting user input for selection of a given entity from the predefined list [para 0077, 0080-0081, select section or key from list to specify input data];
automatically collecting, in real time from the given entity, data corresponding to the given entity for each respective operand that has been dragged and dropped in the third graphical zone [Fig. 8, para 0077, 0081, 0086-0088, collect on-line (read: real time) data stream from plant nodes specified by rule components within workflow area, note broadest reasonable interpretation of automatically includes the system performing the collection] and automatically calculating the PPI from the formula and the collected data [para 0081-0083, determine output for rule as defined by rule components and collected data, note broadest reasonable interpretation of automatically includes the system performing the determining]; and
performing an interaction with the third graphical zone [Fig. 9, para 0077, 0081, user drag and drop defining rule in workflow area].
However, Tjiong does not specifically disclose an interaction with the third graphical zone to thereby perform a withdrawal of an operand from the third graphical zone, and in response to the withdrawal of the operand, automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone.
Otero discloses an interaction with the third graphical zone to thereby perform a withdrawal of an operand from the third graphical zone [Figs. 3B-3D, para 0051-0052, user drag input removes selected cell (read: operand) within formula bar (read: third zone)], and in response to the withdrawal of the operand, automatically stopping the collection of data from the entity that was selected for the operand that was withdrawn from the third graphical zone [Figs. 3B-3D, para 0050-0052, result cell removes data from selected cell after user drag input removes selected cell from formula bar, where result cell does not add (read: stopping collection) data from removed cell, note broadest reasonable interpretation of automatically includes computing device executing spreadsheet application user interface (see device at para 0044)].
Tjiong and Otero are analogous art to the claimed invention being from a similar field of endeavor of expression builder user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the interaction with a graphical zone as disclosed by Tjiong with an interaction withdrawing an operand and stopping data collection of the operand as disclosed by Otero with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to facilitate user interaction with application formulas by reflecting modified formula data [Otero, para 0001, 0004-0005, 0052].

As to claim 2, Tjiong discloses the method according to claim 1, wherein the predefined list comprises … each entity listed in the predefined list [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source].
However, Tjiong does not specifically disclose a physical address of each entity.
Otero discloses a physical address of each entity [Figs. 3A-3B, para 0043, 0050-0051, interface displays cell designator indicating spreadsheet cell location at remote site (read: physical address)].
Tjiong and Otero are analogous art to the claimed invention being from a similar field of endeavor of expression builder user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the list entities as disclosed by Tjiong with the list entities including addresses as disclosed by Otero with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to facilitate user interaction with generating proper formula syntax [Otero, para 0001, 0004-0005, 0058].

As to claim 3, Tjiong discloses the method according to claim 1, which comprises, in response to a dropping of an operand in the third graphical zone, opening a popup window in order to automatically display the predefined list [para 0077, 0081, provide pop-up window after dropping data input element, note window provides a list defining available values for data source falls under broadest reasonable interpretation of a popup including a contextual menu as consistent with Applicant's specification].

As to claim 4, Tjiong discloses the method according to claim 1, further comprising storing the PPI in a memory [para 0058, 0065, 0083-0084, memory stores application data including rule output].

As to claim 5, Tjiong discloses the method according to claim 1, which comprises
collecting … data from the selected entity for a dropped operand [para 0081, 0083, 0088, collect data from plant source], and
… unselected entities listed in the predefined list for the given operand [para 0077, user specifies single selection from available sections and keys within list, thus there are entities that are unselected].
However, Tjiong does not specifically disclose collecting only data from the selected entity for a dropped operand, and not collecting data from unselected entities.
Otero discloses collecting only data from the selected entity for a dropped operand [para 0050, 0053, formula adds (read: collect) data from cell indicated by cell designator dragged into formula bar], and not collecting data from unselected entities [Figs. 3B-3D, para 0050-0052, result cell does not add data from cells not added to formula].
Tjiong and Otero are analogous art to the claimed invention being from a similar field of endeavor of expression builder user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong with collecting only data from selected entities as disclosed by Otero with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to facilitate user interaction with application formulas by reflecting modified formula data [Otero, para 0001, 0004-0005, 0052].

As to claim 7, Tjiong discloses a system for evaluating plant efficiency [para 0002, system for detecting plant issues, note broadest reasonable interpretation of efficiency includes a degree of performance and includes issues reflecting a degree of unexpected performance], the system comprising:
a user interface [Fig. 6, para 0072-0073, 0076, graphical screen display] with a first graphical zone for displaying a set of operators [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display (read: user interface) includes region (read: first zone) with logical operation elements], a second graphical zone for displaying a set of operands [Fig. 6, para 0072-0073, 0076, toolbox area of graphical screen display includes region (read: second zone) with source input elements (read: operands, note broadest reasonable interpretation of operands includes elements on which operations are performed)], and a third graphical zone configured for enabling a drag and drop of an operator from said first graphical zone, or respectively of an operand from said second graphical zone, into said third graphical zone in order to create a formula for calculating a plant performance indicator (PPI) being a measure of plant efficiency [Figs. 6, 9, para 0073, 0075-0076, 0081, user input to drag logical operation element from toolbox area and drop into workflow area (read: third zone) to define rule determining plant node status (read: plant performance indicator), where the status of an individual node indicates a degree of performance within the entire plant and broadest reasonable interpretation of efficiency includes any state of acting in an expected manner]; and
a processing unit formed by at least one processor and a memory [para 0055, processing device includes processor and memory], said processing unit, connected to said user interface and to at least one entity of the plant [para 0054-0055, processing device connected to user interface and plant devices],
said processing unit being configured for automatically displaying for each operand dropped in said third graphical zone a predefined list of entities involved in a production process of the plant in relation with said operand [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source when user drag and drops selected data input element into workflow area, note the list provided by the system falls under broadest reasonable interpretation of automatically as being performed by a machine], said predefined list enabling a selection of an entity for said operand [para 0077, 0080-0081, select section or key from list to specify input data], and said processing unit being further configured for automatically collecting data from a selected entity, in real time, for each respective operand that has been dropped within said third graphical zone [Fig. 8, para 0077, 0081, 0086-0088, collect on-line (read: real time) data stream from plant nodes specified by rule components within workflow area, note broadest reasonable interpretation of automatically includes the system performing the collection] and for automatically calculating the PPI from the formula and the collected data [para 0081-0083, determine output for rule as defined by rule components and collected data, note broadest reasonable interpretation of automatically includes the system performing the determining];
wherein said processing unit is configured for an interaction with said third graphical zone [Fig. 9, para 0077, 0081, user drag and drop defining rule in workflow area].
However, Tjiong does not specifically disclose automatically stopping a collection of data from an entity that was selected for an operand when the operand is withdrawn from said third graphical zone by an interaction with said third graphical zone.
Otero discloses automatically stopping a collection of data from an entity that was selected for an operand when the operand is withdrawn from said third graphical zone by an interaction with said third graphical zone [Figs. 3B-3D, para 0050-0052, result cell removes data from selected cell (read: operand) after user drag input (read: interaction) removes selected cell from formula bar (read: third zone), where result cell does not add (read: stopping collection) data from removed cell, note broadest reasonable interpretation of automatically includes computing device executing spreadsheet application user interface (see device at para 0044)].
Tjiong and Otero are analogous art to the claimed invention being from a similar field of endeavor of expression builder user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the interaction with a graphical zone as disclosed by Tjiong with the an interaction withdrawing an operand and stopping data collection of the operand as disclosed by Otero with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to facilitate user interaction with application formulas by reflecting modified formula data [Otero, para 0001, 0004-0005, 0052].

As to claim 8, Tjiong discloses the system according to claim 7, wherein said processing unit is configured for collecting the data at … each entity, … being provided in said predefined list for each entity [Fig. 7, para 0077, 0081, provide list with available sections and keys of process plant for data source].
However, Tjiong does not specifically disclose a physical address of each entity, said physical address being provided.
Otero discloses a physical address of each entity, said physical address being provided [Figs. 3A-3B, para 0043, 0050-0051, interface displays cell designator indicating spreadsheet cell location at remote site (read: physical address)].
Tjiong and Otero are analogous art to the claimed invention being from a similar field of endeavor of expression builder user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the list entities as disclosed by Tjiong with the list entities including addresses as disclosed by Otero with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to facilitate user interaction with generating proper formula syntax [Otero, para 0001, 0004-0005, 0058].

As to claim 9, Tjiong discloses the system according to claim 7, wherein said user interface comprises a touch screen display [para 0059, touch screen input on display].

As to claim 10, Tjiong discloses the system according to claim 7, wherein said processing unit is configured for collecting … data from the selected entity for a dropped operand [para 0081, 0083, 0088, collect data from plant source], [and] unselected entities listed in predefined lists for the operands … [para 0077, user specifies single selection from available sections and keys within list, thus there are entities that are unselected].
However, Tjiong does not specifically disclose collecting only data from the selected entity, while data from unselected entities remain uncollected.
Otero discloses collecting only data from the selected entity [para 0050, 0053, formula adds (read: collect) data from cell indicated by cell designator dragged into formula bar], while data from unselected entities remain uncollected [Figs. 3B-3D, para 0050-0052, result cell does not add data from cells not added to formula].
Tjiong and Otero are analogous art to the claimed invention being from a similar field of endeavor of expression builder user interfaces. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the data collection as disclosed by Tjiong with collecting only data from selected entities as disclosed by Otero with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Tjiong as described above to facilitate user interaction with application formulas by reflecting modified formula data [Otero, para 0001, 0004-0005, 0052].

As to claims 12 and 20, Tjiong and Otero, combined at least for the reasons above, disclose the system according to claim 7 comprising limitations substantially similar to those recited in claims 4 and 19, respectively, and are rejected under similar rationale.

As to claim 15, Tjiong discloses the system according to claim 7, wherein the formula for the PPI is a mathematical formula [Fig. 7, para 0065, 0078-0079, rule includes one or more operations, where operations include mathematical functions].

As to claims 16, Tjiong discloses the system according to claim 15, wherein the formula for the PPI includes operands for different entities [para 0064, rules may include one or more input data].

As to claims 17 and 18, Tjiong and Otero, combined at least for the reasons above, disclose the method according to claim 1 comprising limitations substantially similar to those recited in claims 15 and 16, respectively, and are rejected under similar rationale.

As to claim 19, Tjiong discloses the method according to claim 1, wherein the interaction with the third graphical zone is performed by applying a drop and drag function to the operand [Fig. 9, para 0077, 0081, user drag and drop source input defining rule in workflow area].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campney et al. (US 20110029102 A1) and Williams et al. (US 6934696 B1) generally disclose collecting data from plant entities in real time.
Janzen et al. (US 20090100360 A1) and Vallier et al. (US 20140379512 A1) generally discloses a formula user interface including drag and drop input on operators and operands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145